J-S45037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW VERHEYEN                           :
                                               :
                       Appellant               :   No. 326 EDA 2020

      Appeal from the Judgment of Sentence Entered December 10, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0006603-2005


BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                             FILED OCTOBER 27, 2020

        Matthew Verheyen (Appellant) appeals from the judgment of sentence

imposed following his expulsion from the State Intermediate Punishment

program (SIP).1         Additionally, Appellant’s counsel (Counsel), seeks to

withdraw from representation pursuant to Anders v. California, 386 U.S.

738 (1967), and Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa.

2009).     Upon review, we grant Counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

        The trial court recounted the factual and procedural history as follows:

              On December 15, 2005[, Appellant] pled guilty to one count
        of attempted criminal trespass,[2] a third-degree felony. The
        Affidavit of Probable Cause that was the factual basis for the plea
        states that on September 8, 2005 an Upper Darby police officer
____________________________________________


1   61 Pa.C.S.A. §§ 4101-08.

2   18 Pa.C.S.A. §§ 901(a)/3503.
J-S45037-20


       was called to the victim’s address. An attempted break-in was in
       progress. When the officer arrived he found a window to the
       residence broken and [Appellant] in the backyard. The victim
       reported that [Appellant] had tried to enter his residence and
       when confronted, [Appellant] tried to run away. [Appellant]
       threatened the victim with a glass bottle and attempted to “flick”
       blood onto him. [Appellant] was immediately taken into custody.

              On December 15, 2005[, Appellant] was sentenced to
       twenty-four months of probation. He was found to be in violation
       of his probation on May 18, 2011.[3] Probation was revoked and
       he was sentenced to twelve to twenty-four months of
       incarceration to be followed by three years of probation.

            On November 8, 2018 probation was again revoked and a
       sentence of one year of probation and twenty-four months of [SIP]
       was imposed.

              [Appellant] was expelled from the [SIP] program. On
       October [3], 2019[, Appellant] was sentenced to twenty to sixty
       months of incarceration with credit for time-served after a
       Gagnon II hearing. [Appellant] filed a motion for reconsideration
       on October 22, 2019.[4] The October [3, 2019] sentence was
       vacated to allow the [c]ourt time to schedule a hearing and to
       reconsider [Appellant’s] sentence before the thirty-day
       jurisdictional time expired.

             On December 10, 2019[,] the sentence of twenty to sixty
       months of incarceration with credit for time-served from January
       8, 2018 was again imposed. Because the credit for time-served
       was 701 days[, Appellant] had already served his minimum on the
       day that this sentence was imposed. A motion for reconsideration
       was not filed.


____________________________________________


3The Commonwealth states that Appellant violated his probation while serving
consecutive probation on an unrelated case. See Commonwealth Brief at 2.

4 The trial court notes that Appellant timely filed his motion for reconsideration
of sentence pro se, but because he was still represented by counsel, the court
forwarded the motion to Appellant’s counsel. Trial Court Opinion, 2/13/20, at
2 n.2. Appellant’s counsel subsequently filed an omnibus post-trial motion,
which included a motion for reconsideration of sentence.

                                           -2-
J-S45037-20


            On January 9, 2020[, Appellant’s] counsel filed a timely
      Notice of Appeal. In response to an Order directing counsel to file
      a Statement of Errors Complained of on Appeal[,] counsel has
      stated his intent to file an Anders brief which will address
      [Appellant’s] challenges to the legality of the sentence imposed
      and the discretionary aspects of sentencing.

Trial Court Opinion, 2/13/20, at 1-2 (citations to notes of testimony and some

footnotes omitted; footnotes 2, 3, and 4 added).

      On June 23, 2020, Counsel filed an Anders brief, in which he avers that

Appellant’s appeal is frivolous and requests permission from this Court to

withdraw from representation. Appellant did not file a response to Counsel’s

Anders brief or raise any additional claims.

      We begin with the particular mandates that counsel seeking to withdraw

pursuant to Anders must follow.        These mandates and the significant

protection they provide arise because a criminal defendant has a constitutional

right to a direct appeal and to counsel on that appeal. Commonwealth v.

Woods, 939 A.2d 896, 898 (Pa. Super. 2007). We have summarized the

requirements as follows:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and remand

                                     -3-
J-S45037-20


         the case with appropriate instructions (e.g., directing counsel
         either to comply with Anders or file an advocate’s brief on
         Appellant’s behalf).

Id. (citations omitted).

         Additionally, there are requirements as to the content of an Anders

brief:

         [T]he Anders brief that accompanies court-appointed counsel’s
         petition to withdraw … must: (1) provide a summary of the
         procedural history and facts, with citations to the record; (2) refer
         to anything in the record that counsel believes arguably supports
         the appeal; (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that the
         appeal is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that have
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. When faced with a purported Anders brief, we

may not review the merits of the underlying issues without first deciding

whether      counsel    has    properly    requested   permission      to    withdraw.

Commonwealth v. Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation

omitted). If counsel has satisfied the above requirements, it is this Court’s

duty to review the trial court proceedings to determine whether there are any

non-frivolous      issues     that   the   appellant   could   raise    on     appeal.

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en

banc).

         Instantly, Counsel has complied with the requirements of Anders.

Counsel filed a petition with this Court stating that after reviewing the record,

he finds this appeal to be wholly frivolous. Petition to Withdraw as Counsel,

6/25/20, ¶ 2.        In conformance with Santiago, Counsel’s brief includes


                                           -4-
J-S45037-20



summaries of the facts and procedural history of the case, and discusses the

issues he believes might arguably support Appellant’s appeal. See Anders

Brief at 4-6. Counsel sets forth his conclusion that the appeal is frivolous and

includes citation to relevant authority. Id. Finally, Counsel has attached to

his petition to withdraw the letter he sent to Appellant, which enclosed

Counsel’s petition and Anders brief.       Petition to Withdraw as Counsel,

6/25/20, Ex. A. Counsel’s letter advised Appellant of his right to proceed pro

se or with private counsel, and raise any additional issues that he deems

worthy of this Court’s consideration.    Id.   We thus proceed to Appellant’s

substantive claims:

      a. Whether the trial court imposed an illegal sentence.

      b. Whether the trial court abused its discretion in imposing the
      sentence.

Anders Brief at 3.

      In his first claim, Appellant challenges the legality of his sentence. “If

no statutory authorization exists for a particular sentence, that sentence is

illegal and subject to correction.” Commonwealth v. Infante, 63 A.3d 358,

363 (Pa. Super. 2013) (citation omitted). “Our standard of review over such

questions is de novo and our scope of review is plenary.” Commonwealth

v. Wolfe, 106 A.3d 800, 802 (Pa. Super. 2014) (citation omitted).

      We have previously recognized that an SIP sentence is analogous to a

sentence of probation. Commonwealth v. Flowers, 149 A.3d 867, 872-73

(Pa. Super. 2016) (citation omitted). As such, upon expulsion from the SIP


                                     -5-
J-S45037-20



program, the “sentencing alternatives available to the court shall be the same

as were available at the time of initial sentencing.” 42 Pa.C.S.A. § 9771(b).

      Section 1103 of the Crimes Code provides, in relevant part:

      Except as provided in 42 Pa.C.S. § 9714 (relating to sentences for
      second and subsequent offenses), a person who has been
      convicted of a felony may be sentenced to imprisonment as
      follows: . . .

      (3) In the case of a felony of the third degree, for a term which
      shall be fixed by the court at not more than seven years.

18 Pa.C.S.A. § 1103(3).

      Here, Appellant was expelled from the SIP program and resentenced by

the trial court to 20 months to 60 months of incarceration.          See N.T.,

12/10/19, at 11.    This sentence does not exceed the statutory maximum

sentence for a third-degree felony. See 18 Pa.C.S.A. § 1103(3). Therefore,

the trial court’s sentence is supported by statutory authority and we agree

with Counsel’s conclusion that Appellant’s legality of sentencing claim is

frivolous. See Anders Brief at 4 (“The sentence of 20 [] to 60 months [] is

within the allowable sentencing terms for a third-degree-felony. As a result

of the foregoing, it is [C]ounsel’s opinion that there are no issues of arguable

merit with regard to the legality of the sentence imposed.”).

      In his second claim, Appellant challenges the discretionary aspects of

his sentence. “The right to appellate review of the discretionary aspects of a

sentence is not absolute, and must be considered a petition for permission to

appeal.” Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super.



                                     -6-
J-S45037-20



2014).    “An appellant must satisfy a four-part test to invoke this Court’s

jurisdiction when challenging the discretionary aspects of a sentence.” Id.

We conduct this four-part test to determine whether:

       (1) the appellant preserved the issue either by raising it at the
       time of sentencing or in a post[-]sentence motion; (2) the
       appellant filed a timely notice of appeal; (3) the appellant set forth
       a concise statement of reasons relied upon for the allowance of
       appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
       a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

       As noted, Appellant filed a timely notice of appeal. However, he has

failed to preserve his discretionary aspects claim because he did not raise it

at sentencing or in a post-sentence motion.5 To challenge the discretionary

aspects after resentencing, “[a] motion to modify a sentence imposed after a

revocation shall be filed within 10 days of the date of imposition.”

Pa.R.Crim.P. 708(E). The comment to Rule 708 states:

       Once a sentence has been modified or re-imposed pursuant to a
       motion to modify sentence under paragraph (E), a party wishing
       to challenge the decision on the motion does not have to file an
       additional motion to modify sentence in order to preserve an issue
       for appeal, as long as the issue was properly preserved at
       the time sentence was modified or re-imposed.

____________________________________________


5In addition, Counsel did not include a concise statement of reasons relied
upon for the allowance of appeal pursuant to Pa.R.A.P. 2119(f). See Anders
Brief at 2-6. However, we have previously held that “[w]here counsel files an
Anders brief, this Court has reviewed the matter even absent a separate
Pa.R.A.P. 2119(f) statement.” Commonwealth v. Zeigler, 112 A.3d 656,
661 (Pa. Super. 2015) (citations omitted).

                                           -7-
J-S45037-20


Pa.R.Crim.P. 708(E) (emphasis added); see also Commonwealth v.

Presley, 193 A.3d 436, 447 n.4 (Pa. Super. 2018).

      It is well-settled that issues not raised in the lower court are waived and

cannot be raised for the first time on appeal. See Pa.R.A.P. 302(a). “[I]ssues

challenging the discretionary aspects of sentencing must be raised in a post-

sentence motion or by raising the claim during the sentencing proceedings.

Absent such efforts, an objection to a discretionary aspect of a sentence is

waived.” Commonwealth v. Watson, 835 A.2d 786, 791 (Pa. Super. 2003)

(citations omitted).

      The requirements of Rule 302 apply when counsel files an Anders brief.

In Commonwealth v. Tukhi, 149 A.3d 881, 888 (Pa. Super. 2016), counsel

filed an Anders brief raising a discretionary aspects of sentencing claim, and

we found waiver because he failed to preserve it at sentencing or in a post-

sentence motion. Id. at 888.

      Here, Appellant was initially resentenced on October 3, 2019. He then

filed a motion for reconsideration of sentence. In response, the trial court

vacated Appellant’s sentence and scheduled a resentencing hearing for

December 10, 2019.      At the conclusion of the hearing, the trial court re-

imposed Appellant’s sentence of 20 to 60 months of incarceration. See N.T.,

12/10/19, at 11 (“After hearing from [Appellant], as well as the probation and

Commonwealth, the [c]ourt is in fact going to reinstate the original

sentence.”). Appellant did not raise a discretionary sentencing claim with the


                                      -8-
J-S45037-20


court when his sentence was re-imposed, id. at 1-12, nor did he file a post-

sentence motion following the December 10, 2019 hearing. Accordingly, we

find waiver, and agree with Counsel that the issue is frivolous.

      Finally, our independent review reveals no other non-frivolous issues

that Appellant could raise on appeal. See Dempster, 187 A.3d at 272. For

all of the above reasons, we grant Counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/27/2020




                                     -9-